DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to Amendment Accompanying a Request for Continued Examination (RCE) Under 37 C.F.R. § 1.114, filed June 10, 2022 (“Reply”).  Applicant has amended Claims 1, 3-6, 10, 11, 13, 17, 18, 20, and 21; and has added Claims 22 and 23.  No claims are currently canceled.  As amended, Claims 1-23 are presented for examination.
In Office action mailed August 25, 2021 (“Office Action”):
Claims 1-10 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US 2013/0205212 A1 “Sinha”) in view of Ornstein (US 8,774,776 B1 “Ornstein”).
Claim 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sinha and Ornstein in view of Van Os et al. (US 2015/0382047 A1 “Van Os”).


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2022 has been entered.


Response to Arguments
Applicant’s arguments (Reply Page 13-17) have been fully considered, but are moot in view of the new grounds of rejection.  However, Applicant’s arguments remain relevant to the applied prior art and will therefore be addressed accordingly.
Applicant presents that the combination of Sinha and Ornstein does not teach or suggest the limitations of Claims 1 and 20, as amended and including:
searching, based on detection of at least one of a plurality of digital fingerprints or a plurality of digital watermarks in the playback duration of the media content, for fingerprint information or watermark information that corresponds to the media content, in a registry in a service provider, based on the analysis of the context of the segment in the programming media content or the non-programming media content; and
tracking a user engagement with the media content for selection of different services at a client device based on the searched fingerprint information or the searched watermark information

because:
“Sinha has not been shown to describe that, based on detection of at least one of a plurality of digital fingerprints/watermarks in a playback duration of the media content, the fingerprint/watermark information corresponding to the media content is compared (or searched) in the system based on an analysis of a context of a segment in a programming media content or a non-programming media content.  Further, Sinha has not been shown to describe that a user engagement with the media content is tracked based on the comparison (or the search) for selection of various services at a client device.  Furthermore, Ornstein merely describes an alert device for mobile devices and fails to cure the deficiencies of Sinha.”  (see Reply Pages 14-15 and Sinha [0039,0068]).
It is the Examiner’s position that Sinha teaches “searching, based on detection of at least one of a plurality of digital fingerprints or a plurality of digital watermarks in the playback duration of the media content, for fingerprint information or watermark information that corresponds to the media content, in a registry in a service provider, based on the analysis of the context of the segment in the programming media content or the non-programing media content” by way of End-user Devices 140 monitoring the program or show relative to a timeline and launching appropriate event requests when a specified point in the timeline indicates that a particular event is to take place (as described in [0064]; with further reference to interactive information displayed based on fingerprint matching, as described in [0067,0081]); and “tracking a user engagement with the media content for selection of different services at a client device based on the searched fingerprint information or the searched watermark information” by way of identifying the context of what a viewer is watching and the time in the program or the utilization of companion applications (as described in [0040,0041]).
Therefore, the Examiner submits that the combination of Sinha and Ornstein teach the limitations of Claims 1 and 20, as amended and fully addressed in the current Office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US 2013/0205212 A1 “Sinha”) in view of Ornstein (US 8,774,776 B1 “Ornstein”).
In regards to Claim 1, Sinha teaches a system (generally shown in Fig. 2, as introduced in [0070]), comprising:
a memory for storing instructions (hardware and software, as descried in [0140]); and
a first processor for executing the instruction to perform operations (operations of Processor Module 410 of Fig. 4, as introduced in [0112] in conjunction with functions of ACR System 100 of Fig. 1, as introduced in [0045]), the operations comprising:
receiving a request for analysis of a media content (launch appropriate event request when a specified point in the timeline indicates that a particular event is to take place, as described in [0064]);
identifying non-programming content and an event opportunity associated with a segment of the media content (interactive event identifiers utilized to trigger interactive events at specific times in a program and assigned to appropriate fingerprints, as described in [0049, 0066]; with further reference to advertisement events, as described in [0081]) based on the analysis of a context or a defined goal of the segment in the media content (identification of content based on fingerprints taken and matched in corresponding Fingerprint Match Systems 130, as described in [0068]);
inserting a trigger identifier at the event opportunity in the media content based on the identification of the non-programming content and the event opportunity associated with the segment of the media content (operations of Timeline/event Creation Module 160 for production of a timeline of the content in a program or show based on information provided by the Monitor Application Module 115, as described in [0064,0066]);
wherein the media content comprises programming media content and non-programming media content (programming and interactive events, as described in [0047,0081]),
wherein the event opportunity corresponds to a candidate time interval in a playback duration of the media content (operations of Timeline/Event Creation Module 160 to implement fingerprints associated programing content, as described in [0048,0064,0066]);
searching, based on detection of at least one of a plurality of digital fingerprints or a plurality of digital watermarks in the playback duration of the media content, for fingerprint information or watermark information that corresponds to the media content, in a registry in a service provider, based on the analysis of the context of the segment in the programming media content or the non-programing media content (End-user Devices 140 monitoring the program or show relative to a timeline and launching appropriate event requests when a specified point in the timeline indicates that a particular event is to take place, as described in [0064]; with further reference to interactive information displayed based on fingerprint matching, as described in [0067,0081]);
tracking a user engagement with the media content for selection of different services at a client device based on the searched fingerprint information or the searched watermark information (identifying the context of what a viewer is watching and the time in the program or the utilization of companion applications, as described in [0040,0041]), and
transmitting a media stream of the media content to a client device (operation so Content Deliver Network 275, as described in [0089,0095]; with further reference to television delivery systems described in [0082]),
wherein the client device comprises a second processor (End-User Device 320 comprising logic and circuity, as described in [0103]), wherein the second processor is configured to execute the instructions to perform other operations, the other operations comprising:
detecting the inserted trigger identifier in the media content in the playback duration of the media content at the client device (detection of Interactive Event Overlay 510 of Fig. 5D, as described in [0129]);
rendering an overlay graphic on the media content within the candidate time interval in the media content based on the search of the fingerprint information or the watermark information in the registry and the detection of the inserted trigger identifier at the event opportunity in media content (display of Interactive Event Overlay 510 on End-User Device 510, as described in [0129]; with further reference to launch appropriate event requests when a specified point in the timeline indicates that a particular event is taking place, as described in [0064]);
activating an input device or the rendered overlay graphic (operations of Remote Control Device 330 for rendering Graphical User Interface 520 enabling the end user to participate in the interactive event corresponding to the Interactive Event Overlay 510, as shown in Fig. 5B and described in [0126]),
wherein the input device is in a vicinity of the client device (Remote Control Device 330 in communication with End User Device 320 and Set-top Box 310, as shown in Fig. 5B and described in [0126]), and
wherein the input device is paired with the client device or a secondary device paired with the client device (remote control device receiving signal from display device indicating an interactive event has been triggered at Step 820, as described in [0133]; with further reference to pairing process of Figs. 6 and 7, as described in [0131]),
receiving a trigger response over an activated overlay graphic of the rendered overlay graphic on the media content in the playback duration, via the activated input device or the rendered overlay graphic (user input received by the remote control device based on information provided through the GUI, as described in [0135]); and
displaying an interactive view on the client device, to enable delivery of a service based on  the received trigger response (operations of CMS 276 for delivering polls, games, trivia, and advertising content, as described in [0094]; with further reference to operations of RTEM 120 for managing interactive event based on provided input, as described in [0047]),
wherein the delivery of the service is enabled at the client device in communication with a fulfillment server that fulfills the delivery of the service to increase the user engagement to select the service (operations of Third-party Partners/Advertisers 282 for the delivery of advertisement overlays and advertising-related functions, as described in [0099]; with further reference to remote control interactions described in [0042,0043]).
	Sinha generally discloses a pairing process at Step 610 of Fig. 6 (as described in [0131]) and receiving an indication of an interactive event overlay at Step 620 of Fig. 6 (as described in [0131]).  However, Sinha does not describe the technique in sufficient detail as to demonstrate wherein the input device is configured to generate a notification signal for a specific duration based on the activation of the input device.
	In a similar field of invention, Ornstein teaches a method and system for providing alerts to a mobile device (Abstract).  In particular, Ornstein teaches wherein the input device is configured to generate a notification signal for a specific duration based on the activation of the input device (process of Fig. 3 at 320 including providing a visual alert in response to pairing or associating, as described in 4:3-7, 6:3-24).
	Both Sinha and Ornstein teach similar technique for implementing a device pairing process.  Ornstein further discloses a known technique for displaying a visual alert when a device has paired.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device pairing technique of Sinha to include the activation notification technique of Ornstein in order to provide the end user with an indication of successfully association with the mobile device (as Ornstein suggest in 3:62-65).
In regards to Claim 2, the combination of Sinha and Ornstein teaches the system according to claim 1, wherein the request for the analysis is based on an insertion of the trigger identifier at the event opportunity in the media content (Sinha: operations of Monitor Application Module 115 for generating and handling of event identifiers or event triggers that correspond to specific times in a program, as described in [0066]).
In regards to Claim 3, the combination of Sinha and Ornstein teaches the system according to claim 1, wherein the first processor is further configured to:
fingerprint the programming media content and the non-programming media content (Sinha: fingerprinting content including commercials, programming, and promotions, as described in [0046,0047]); and
generate the fingerprint information for the programming media content and the non-programming media content (Sinha: operations of RTEM 120 for generating event identifiers or event triggers that correspond to specific times in a program, as described in [0066]),
wherein the fingerprint information comprises at least one of acoustic fingerprint information or video fingerprint information (Sinha: audio and video fingerprinting, as described in [0076]),
wherein the at least one of the acoustic fingerprint information or the video fingerprint information are for different segments of the programming media content and the non-programming media content (Sinha: event identifiers or event triggers that correspond to specific times in a program, as described in [0066]; with further reference to audio fingerprinting related to segments of content, as described in [0075]), and 
wherein the segment of the media content comprises audio frames or image frames of the programming media content and the non-programming media content (Sinha: fingerprinting of audio and video frames, as described in [0051]).
In regards to Claim 4, the combination of Sinha and Ornstein teaches the system according to claim 1, wherein the first processor is further configured to insert at least one of the plurality of digital watermarks into an audio portion or a video portion of the media content or the plurality of digital fingerprints into the audio portion or the video portion of the media content, at the event opportunity in the media content (Sinha: interactive trigger events inserted into the program stream, as described in [0047]).
In regards to Claim 5, the combination of Sinha and Ornstein teaches the system according to claim 4, wherein the first processor is further configured to generate the watermark information that comprises metadata for at least one of an acoustic watermark or a video watermark inserted between different fragments of the non-programming media content (Sinha: audio and video fingerprinting associated with Interactive Event IDs, as described in [0074]), and
wherein the generated watermark information corresponds to at least digital watermark inserted into the audio portion or the video portion of the media content (Sinha: event triggering mechanism, as described in [0127]).
In regards to Claim 6, the combination of Sinha and Ornstein teaches the system according to claim 4, wherein the second processor in the client device is further configured to detect the insertion of the at least one of the plurality of digital watermarks or the plurality of digital fingerprints in the playback duration of the media content through at least one of the client device or the secondary device (Sinha: detection of event triggering mechanism at Step 820, as described in [0133]).
In regards to Claim 7, the combination of Sinha and Ornstein teaches the system according to claim 6, wherein the detection is executed on at least one of the client device or at a proxy server (Sinha: detection of event triggering mechanism at client device, as described in [0133]), and
wherein the proxy server operates as an intermediary server between the client device and a video and interactive service provider (Sinha: operations of NTP Server 170 providing synchronization to various parts of the ACR System 100, as described in [0045]).
In regards to Claim 8, the combination of Sinha and Ornstein teaches the system according to claim 1, wherein the event opportunity corresponds to a specified event in the media content (Sinha: event identifiers or event triggers, as described in [0066]), and
wherein the specified event corresponds to at least one of start credits, end credits, lull points, time-based marked regions, location-based marked regions, context-based marked regions, explicit scene start and end, or product placement opportunities, within the media content (Sinha: time-based marked regions, as described in [0066]).
In regards to Claim 9, the combination of Sinha and Ornstein teaches the system according to claim 1, wherein the trigger identifier is at least one of Society of Cable and Telecom Engineers (SCTE) 35 triggers, playlists, manifest tags, SCTE-104 triggers, Nielsen ID3 tags, inaudible beacons, image beacons, or data beacons (Sinha: ID3 tags, as described in [0126]).
In regards to Claim 10, the combination of Sinha and Ornstein teaches the system according to claim 1, wherein the second processor in the client device is further configured to pair up the input device in vicinity of the client device or the secondary device (Sinha: pairing operations between remote control and end user device, as described in [0111]), and
wherein the input device is paired via at least one of a Bluetooth network, a Wi-Fi network, an internet-based network, a wired local network, or a wireless ad hoc network (Sinha: pairing over Wi-Fi, as described in [0111]).
In regards to Claim 14, the combination of Sinha and Ornstein teaches the system according to claim 1, wherein the non-programming media content comprises promotional media content for at least one of a product offering or a service offering (Sinha: advertising content, as described in [0094,0100]), and wherein the promotional media content comprises at least one of graphical content, textual content, video content, or animated content (content including text, banners, graphics, overlays, and video, as described in [0094]).
In regards to Claim 15, the combination of Sinha and Ornstein teaches the system according to claim 1, wherein the service comprises at least one of a direct payment, a direct transaction, or a direct notification for selected at least one product offering or at least one service offering, and a direct update of the selected at least one product offering or the at least one service offering on a shopping cart, a personalized list, or a social platform (Sinha: product offerings, as described in [0100]).
In regards to Claim 16, the combination of Sinha and Ornstein teaches the system according to claim 1, wherein the second processor in the client device is further configured to execute a decision to activate the input device from a set of input devices or the rendered overlay graphic (Sinha: process of Fig. 7 including configuration of remote control device with received control codes at Step 740, as described in [0132]).
In regards to Claim 17, the combination of Sinha and Ornstein teaches the system according to claim 16, wherein the decision is based on a defined criteria, which is associated with records of previous service requests for the event opportunity on which the service was delivered in past (Sinha: selection of already paired end-user device, as described in [0107]),
wherein the defined criteria comprises at least one of a user-defined constraint, an inventory constraint, or a specified threshold count of trigger responses for a product offering or a service offering promoted by the nonprogramming media content (Sinha: pairing process based on database of corresponding end user devices, as described in [0132]).
In regards to Claim 18, the combination of Sinha and Ornstein teaches the system according to claim 1, wherein the first processor is further configured to instruct a delivery of at least one notification on the client device or the secondary device paired with the client device (Sinha: Interactive Event Overlay 510 display on End-User Device 320, as described in [0129]),
wherein the at least one notification is delivered based on the received trigger response (Sinha: launch appropriate event requests when a specified point in the timeline indicates that a particular event is taking place, as described in [0064]).
In regards to Claim 19, the combination of Sinha and Ornstein teaches the system according to claim 1, wherein the trigger response corresponds to one or more user interactions that are received based on at least one of a touch input, a gesture input, a haptic input and a voice command input (Sinha: touch screen input, as described in [0131]).
In regards to Claim 21, the combination of Sinha and Ornstein teaches the system according to claim 1, wherein the secondary device is configured to display overlaid graphic buttons based on an event trigger that occurs with the playback of the media content at the client device (Sinha: Graphical User Interface 520 of Fig. 5D including the display of a multiple selectable options related to content displayed on End-User Device 320, as described in [0129]), and
wherein the event trigger is based on the detection of the trigger identifier (Sinha: graphical user interface changed based on event triggering mechanism, as described in [0127]).

In regards to Claim 20, Sinha teaches a method (generally shown in Fig. 8, as introduced in [0133]), comprising:
in a system (generally shown in Fig. 2, as introduced in [0070]) that includes:
a memory for storing instructions (hardware and software, as descried in [0140]); and
a first processor (operations of Processor Module 410 of Fig. 4, as introduced in [0112] in conjunction with functions of ACR System 100 of Fig. 1, as introduced in [0045]):
receiving, by the first processor, a request for analysis of a media content (launch appropriate event request when a specified point in the timeline indicates that a particular event is to take place, as described in [0064]);
identifying, by the first processor, non-programming content and an event opportunity associated with a segment of the media content (interactive event identifiers utilized to trigger interactive events at specific times in a program and assigned to appropriate fingerprints, as described in [0049, 0066]; with further reference to advertisement events, as described in [0081]) based on the analysis of a context or a defined goal of the segment of the media content (identification of content based on fingerprints taken and matched in corresponding Fingerprint Match Systems 130, as described in [0068]);
inserting, by the first processor, a trigger identifier at the event opportunity in the media content based on the identification of the non-programing content and the event opportunity associated with the segment of the media content (operations of Timeline/event Creation Module 160 for production of a timeline of the content in a program or show based on information provided by the Monitor Application Module 115, as described in [0064,0066]);
wherein the media content comprises programming media content and non-programming media content (programming and interactive events, as described in [0047,0081]),
wherein the event opportunity corresponds to a candidate time interval in a playback duration of the media content (operations of Timeline/Event Creation Module 160 to implement fingerprints associated programing content, as described in [0048,0064,0066]);
searching, by the first processor, for fingerprint information or watermark information that corresponds to the media content, in a registry in a service provider, based on the analysis of the context of the segment in the programming media content or the non-programming media content (operations of Fingerprint Matching Systems 130 including identification of content based on fingerprints, as described in [0068]);
wherein the fingerprint information or the watermark information is further search based on detection of at least one of a plurality of digital fingerprints or a plurality of digital watermarks in the playback duration of the media content (End-user Devices 140 monitoring the program or show relative to a timeline and launching appropriate event requests when a specified point in the timeline indicates that a particular event is to take place, as described in [0064]; with further reference to interactive information displayed based on fingerprint matching, as described in [0067,0081]);
tracking, by the first processor, a user engagement with the media content for selection of different services at a client device based on the searched fingerprint information or the searched watermark information (identifying the context of what a viewer is watching and the time in the program or the utilization of companion applications, as described in [0040,0041]);
transmitting, by the first processor, a media stream of the media content to the client device (operation so Content Deliver Network 275, as described in [0089,0095]; with further reference to television delivery systems described in [0082]);
detecting, by a second processor of the client device, the inserted trigger identifier in the media content in the playback duration of the media content at the client device (detection of Interactive Event Overlay 510 of Fig. 5D, as described in [0129]);
rendering, by the second processor, an overlay graphic on the media content within the candidate time interval in the media content based on the search of the fingerprint information or the watermark information in the registry and the detection of the inserted trigger identifier at the event opportunity in the media content (display of Interactive Event Overlay 510 on End-User Device 510, as described in [0129]; with further reference to launch appropriate event requests when a specified point in the timeline indicates that a particular event is taking place, as described in [0064]);
activating, by the second processor, an input device or the rendered overlay graphic (operations of Remote Control Device 330 for rendering Graphical User Interface 520 enabling the end user to participate in the interactive event corresponding to the Interactive Event Overlay 510, as shown in Fig. 5B and described in [0126]),
wherein the input device is in a vicinity of the client device (Remote Control Device 330 in communication with End User Device 320 and Set-top Box  310, as shown in Fig. 5B and described in [0126]) , and
wherein the input device is paired with the client device or a secondary device paired with the client device (remote control device receiving signal from display device indicating an interactive event has been triggered at Step 820, as described in [0133]; with further reference to pairing process of Figs. 6 and 7, as described in [0131]);
receiving, by the second processor, a trigger response over an activated overlay graphic of the rendered overlay graphic on the media content in the playback duration, via the activated input device or the rendered overlay graphic (user input received by the remote control device based on information provided through the GUI, as described in [0135]); and
displaying, by the second processor, an interactive view on the client device, to enable delivery of a service based on the received trigger response (operations of CMS 276 for delivering polls, games, trivia, and advertising content, as described in [0094]; with further reference to operations of RTEM 120 for managing interactive event based on provided input, as described in [0047]),
wherein the delivery of the service is enabled at the client device in communication with a fulfillment server that fulfills the delivery of the service to increase the user engagement to select the service (operations of Third-party Partners/Advertisers 282 for the delivery of advertisement overlays and advertising-related functions, as described in [0099]; with further reference to remote control interactions described in [0042,0043]).
Sinha generally discloses a pairing process at Step 610 of Fig. 6 (as described in [0131]) and receiving an indication of an interactive event overlay at Step 620 of Fig. 6 (as described in [0131]).  However, Sinha does not describe the technique in sufficient detail as to demonstrate wherein the input device is configured to generate a notification signal for a specific duration based on the activation of the input device.
	In a similar field of invention, Ornstein teaches a method and system for providing alerts to a mobile device (Abstract).  In particular, Ornstein teaches wherein the input device is configured to generate a notification signal for a specific duration based on the activation of the input device (process of Fig. 3 at 320 including providing a visual alert in response to pairing or associating, as described in 4:3-7, 6:3-24).
	Both Sinha and Ornstein teach similar technique for implementing a device pairing process.  Ornstein further discloses a known technique for displaying a visual alert when a device has paired.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device pairing technique of Sinha to include the activation notification technique of Ornstein in order to provide the end user with an indication of successfully association with the mobile device (as Ornstein suggest in 3:62-65).


Claim 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sinha and Ornstein in view of Van Os et al. (US 2015/0382047 A1 “Van Os”).
In regards to Claim 11, the combination of Sinha and Ornstein teaches the system according to claim 1, but does not explicitly demonstrate wherein the input device is enabled with a virtual voice assistant on at least one of the client device or the secondary device.
In a similar field of invention, Van Os teaches a method and system for controlling a television with a virtual assistant (Abstract).  Van Os further discloses wherein the input device is enabled with a virtual voice assistant on at least one of the client device or the secondary device (User Device 102 including Virtual Client Module 264 accepting voice input, as shown in Fig. 2 and described in [0071]).
Both Sinha and Van Os teach similar techniques for interfacing with an interactive television environment.  Van Os further discloses a known technique for implementing a virtual voice assistant within the client device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the interactive television environment of Sinha to include the virtual voice assistant of Van Os in order to improve user experience in navigating content (as Van Os suggests in [0005]).
In regards to Claim 12, the combination of Sinha, Ornstein, and Van Os teaches the system according to claim 11, wherein the input device is enabled with the virtual voice assistant that is configured to actively wait and listen for the trigger identifier in an audio portion of the media content (Van Os: capturing audio input, as described in [0079]).
In regards to Claim 13, the combination of Sinha Ornstein, and Van Os teaches the system according to claim 11, the second processor in the client device is further configured to:
instruct the virtual voice assistant on the input device, to detect at least one beacon within the playback duration of the media content (Van Os: search of metadata associated with displayed content, as described in [0105]);
facilitate a conversation with a user associated with the client device (Van Os: conversational dialog between the assistant and the user, as described in [0126]); and
to receive another trigger response from the user based on the conversation with the user (Suggestions Interface 2650 providing Content-based Suggestion 2652, as shown in Fig. 26 and described in [0189,0190]),
wherein the trigger response is received through a user’s speech input (Van Os: additional query and response exchanges provided, as shown in Fig. 26 and described in [0189,0190]).


Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sinha and Ornstein in view of Pedro et al. (US 2013/0085851 A1 “Pedro”).
In regards to Claim 22, the combination of Sinha and Ornstein teach the system according to claim 1, but do not explicitly demonstrate wherein the first processor is further configured to recurrently display and activate a plurality of user-selectable options corresponding to the different services at playback time of the media content to improve a response time of a user to engage with the service promoted through the media content at the client device.
In a similar field of invention, Pedro teaches a method and system for delivering targeted advertisement content to end user devices based on user history information (Abstract).  Pedro further discloses wherein the first processor is further configured to recurrently display and activate a plurality of user-selectable options corresponding to the different services at playback time of the media content to improve a response time of a user to engage with the service promoted through the media content at the client device (process of Fig. 3 including transmission of a notification regarding one or more items of interest at Step 312, as described in [0057]; with further reference to repeated transmission of notification of available items of interest until the viewer sends a response, as described in [0044]).
Both Sinha and Pedro teach similar techniques for the delivery of triggered notification to end user devices.  Pedro further discloses a known technique for the transmission of a recurring notification corresponding to different services.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content triggering and delivery technique of Sinha and Ornstein to include the recurring notification transmission technique of Pedro in order to insure a response from the end user (as Pedro suggest in [0044]).
In regards to Claim 23, the combination of Sinha, Ornstein, and Pedro teach the system according to claim 22, wherein a user-selectable options from the plurality of user-selectable options corresponds to the activated overlay graphic on the media content or an activation of the input device (Pedro: interface of Fig. 2 providing Icons 206 within First Presentation 204, as described in [0045]).
Both Sinha and Pedro teach similar techniques for the delivery of triggered notification to end user devices.  Pedro further discloses a known technique for the transmission of a recurring notification corresponding to different services.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content triggering and delivery technique of Sinha and Ornstein to include the recurrent display of a plurality of user-selectable options in order to provide the end user with a means for purchasing a particular item (as Pedro suggest in [0045]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PR/Examiner, Art Unit 2426




/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426